Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
This Office Action is to correct the 1449 (IDS filed 3/30/2021) mailed with the previous Office Action mailed 8/6/2021.
The  U.S. Patent Cite Nos. 14, 83 and 84 (5576802, 16858822 and 16896339) of 1449 mailed 8/6/2021 are missing Issue Dates and Patentee Names which are required for publication.  Therefore, these three citations are lined through.  A new 1449 to supersede the one mailed 8/6/2021 is attached with the current Office Action. 


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 19, 2022